 1   JOEL F. HANSEN, ESQ.
     Nevada Bar No. 1876
 2   HANSEN & HANSEN, LLC
     9030 W. Cheyenne Ave. #210
 3   Las Vegas, NV 89129
     (702) 906-1300: office
 4   (702) 620-5732: facsimile
     jfhansen@hansenlawyers.com
 5   Attorney for Plaintiff
 6                                UNITED STATES DISTRICT COURT
 7
                                       CLARK COUNTY, NEVADA
 8
      HELEN ARMSTRONG
                                                           CASE NO.   2:17-cv-02528-APG-CWH
 9
                               Plaintiff,
10

11    v.

12    TERRY REYNOLDS, in his individual capacity
      and as Deputy Director of Nevada division of
13    Business and Industry; STEVE GEORGE , in his
      individual capacity and as an administrator of the
14    Nevada Division of Industrial Relations;
15    LANKFORD, in his individual capacity and as
      Chief Administrative Officer of Nevada OSHA;
16    and LARA PELLEGRINI, in her individual
      capacity and as Whistleblower Chief Investigator
17    of Nevada OSHA, DOES I through X, unknown
      individuals, and ROES XI through XX, entities,
18    government agencies, corporations, or other
19    companies and/or businesses currently unknown;

20
                              Defendants.
21

22
           STIPULATION AND ORDER TO EXTEND TIME TO REPSOND TO DEFENDANTS’
23                      RENEWED MOTION TO STRIKE TRANSCRIPTS

24           IT IS HEREBY STIPULATED AND AGREED by Plaintiff HELEN ARMSTRONG, by and

25   through her attorney, Joel F. Hansen, Esq. of Hansen & Hansen, LLC, and Defendants, TERRY
26   REYNOLDS, Deputy Director of Nevada Department of Business and Industry; STEVE GEORGE,
27
     Administrator of the Nevada Division of Industrial Relations; JESS LANKFORD, Chief
28
     Administrative Officer of Nevada OSHA, and LARA PELLEGRINI, Whistleblower Chief
                                                  1
 1   Investigator of Nevada OSHA (collectively the “State Defendants”), by and through counsel Aaron
 2   D. Ford, Attorney General, Deputy Attorney General Vivienne Rakowsky, Deputy Attorney General
 4
     Peter Keegan, that:
 5
            1)      The date for Defendant ARMSTRONG to file her opposition to the Motion to Strike
 6
     Transcripts, which was already continued to July 16, 2019, may be continued for another week until
 7

 8   July 23, 2019; and

 9          2)      Defendants will then also have an additional week, until August 13, 2019, to file a

10   reply in support of the renewed motion to strike. [#87].
11
            This Stipulation is entered into this 15th day of July 2019.
12
     HANSEN & HANSEN, LLC                                  AARON D. FORD, Attorney General
13
     /s/ JOEL F. HANSNEN_________                          /s/ VIVIENNE RAKOWSKY_________
14   JOEL F. HANSEN, ESQ.                                  VIVIENNE RAKOWSKY
     Nevada Bar No. 1876                                   Deputy Attorney General
15
     9030 W. Cheyenne Ave. #210                            Nevada Bar NO. 009160
16   Las Vegas, NV 89129                                   555 E. Washington Ave., Ste. 3900
     (702) 906-1300                                        Las Vegas, NV 89101
17   Attorney for Plaintiff                                (702) 486-3103
                                                           Attorney for Defendants
18
                                                   ORDER
19
            IT IS SO ORDERED.
20                                July
                       15 day of ________________,
            DATED this ___                         2019.
21

22                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28



                                                       2
